Citation Nr: 1046194	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, and anxiety.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956 
and from September 1956 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2005 and March 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case was remanded by the Board in November 2008 for further 
development.  Based on a change in the laws and regulations, 
another remanded is needed.  As such, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Board's previous decision in the case, the 
Court in Clemons v. Shinseki, determined that a PTSD claim could 
not be limited to a PTSD diagnosis alone, but "must rather be 
considered a claim for any mental disability that may reasonably 
be encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant describes; 
and the information the claimant submits or that the Secretary 
obtains in support of the claim."  23 Vet. App. 1 (2009).  

Therefore, since the Veteran has been diagnosed with PTSD, 
depression, and anxiety, the Board has reframed the claim as one 
for entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, depression, and anxiety.

Next, based on another a change in the law since the decision was 
made, the Board has determined that further development is 
required before the claims on appeal may be adjudicated.  
Specifically, the regulations regarding stressor development 
changed.  

Under the new regulations, if a stressor claimed by a veteran is 
related to his or her fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that a veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of his or her service, the lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(3) (2010).

In this case, the Veteran served in the Korean and Vietnam Wars 
and his stressors appear to relate, in part, to incidents 
experienced during these periods.  He has been diagnosed with 
PTSD but no VA psychiatrist or psychologist has indicated whether 
his claimed stressors are adequate to support a diagnosis of PTSD 
and whether his symptoms are related to the claimed stressors, in 
accordance with the newly-revised regulations.  Consequently, a 
medical examination to confirm the diagnosis of PTSD and for an 
opinion regarding the etiology of the diagnosis is required.

The Board also notes that VA has a duty to obtain a medical 
examination if the evidence establishes: (1) a current disability 
or persistent or recurrent symptoms of a disability; (2) an in-
service event, injury, or disease; (3) current disability may be 
associated with the in-service event; and (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, has been described as a low threshold.  
McLendon, 20 Vet. App. at 83.  

As the Veteran's service treatment records (STRs) show treatment 
and diagnosis of anxiety and because he has a current diagnosis 
of anxiety, the Board finds that a VA examination is warranted to 
determine the nature and etiology of the disorder.

Next, because the claim seeking service connection for an 
acquired psychiatric disorder must be remanded for VA 
examinations to determine the nature and etiology of his PTSD and 
anxiety, the examiner is asked to offer an opinion regarding the 
Veteran's depression and its relationship, if any, to service.

As a final matter, the Board also points out that, as any 
decision with respect to the claim for service connection may 
affect the Veteran's claim for a TDIU, this claim is inextricably 
intertwined with the claim for service connection.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  

As the claims should be considered together, it follows that, any 
Board action on the TDIU claim, at this juncture, would be 
premature.  Hence, a remand of this matter is warranted, as well.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain VA clinical records from the VA 
Medical Center in Memphis for the period from 
December 2008 to the present.

2.  Schedule the Veteran for an examination 
to determine the current extent, nature and 
etiology of his acquired psychiatric 
disorders.  The claims file, to include a 
copy of this Remand, must be made available 
to the examiner and the examiner should 
indicate review of these items in the 
examination report.

For PTSD, the VA examiner is asked to opine 
as to whether it is at least as likely as not 
(fifty percent or greater) that:

*	the Veteran experienced, witnessed, or 
was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and his response to 
that event or circumstance involved a 
psychological or psycho-physiological 
state of fear, helplessness, or horror;

*	that the claimed stressor is adequate to 
support a diagnosis of PTSD; and

*	that the Veteran's symptoms are related 
to the claimed stressor.

The examiner should also indicate whether it 
is at least as likely as not (fifty percent 
or greater) that the Veteran's anxiety and/or 
depression had onset during or are in any way 
related to active service or a service 
connected disability.  Both disorders should 
be specifically addressed.

The examiner is also requested to opine as to 
whether the Veteran's service-connected 
disabilities are so severe as to preclude 
substantially gainful employment.

Any testing deemed necessary should be 
performed and a complete rationale for all 
opinions should be provided.  If any opinion 
is unable to be provided, the examiner should 
so state and provide reasons why such an 
opinion cannot be given.

3.  Upon completion of the above, 
readjudicate the issues of service connection 
for an acquired psychiatric disability, to 
include PTSD, depression and anxiety, and 
issue of entitlement to TDIU.  If any 
benefits sought on appeal remain denied, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

